       Case 5:19-cv-00161-TES-TQL Document 161 Filed 09/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


JOHN STEPHEN RAVAN,

        Plaintiff,
                                                         CIVIL ACTION NO.
v.
                                                        5:19‐cv‐00161‐TES‐TQL
SHERIFF CULLEN TALTON, et al.,

         Defendants.


         ORDER ADOPTING THE UNITED STATES MAGISTRATE JUDGE’S
                    REPORT AND RECOMMENDATION



        After a de novo review of the record in this case, the Court ADOPTS the United

 States Magistrate Judge’s Report and Recommendation (“R&R”) [Doc. 151] and

 MAKES IT THE ORDER OF THE COURT. 28 U.S.C. § 636(b)(1)(C). The Court

 reviewed and considered Plaintiff’s Objection [Doc. 157] to the Report and

 Recommendation and finds that it lacks merit. The Magistrate Judge considered three of

 Plaintiff’s motions, [Doc. 126]; [Doc. 128]; [Doc. 147], that each seek various forms of

 injunctive relief. [Doc. 151, pp. 2–3]. The Magistrate Judge recommends that each of

 these claims be dismissed for want of jurisdiction. [Id. at p. 3]. Plaintiff objects to the

 Magistrate Judge’s R&R by re‐emphasizing his need for the injunctive relief he seeks.

 [Doc. 157, pp. 1–2].
      Case 5:19-cv-00161-TES-TQL Document 161 Filed 09/15/20 Page 2 of 2




       A court lacks the power to enjoin a party not before it. See Renfroe & Co. v. Moran,

338 F. App’x 836, 838 (11th Cir. 2009) (“[I]t is axiomatic that courts may only enjoin

parties before the court.”). Plaintiff’s three motions for injunctive relief, to the best the

Court can tell, name 19 people or entities, none of whom are among the 22 parties

named as defendants in the present action. Therefore, consistent with the findings of the

Magistrate Judge, the Court lacks jurisdiction to grant Plaintiff’s requests for injunctive

relief against the 19 nonparties. See Infant Formula Antitrust Litigation, MDL 878 v. Abbott

Lab’ys, 72 F.3d 842, 842‐43 (11th Cir. 1995) (holding that the district court lacked

jurisdiction to enjoin a nonparty).

       Accordingly, the Court ADOPTS the United States Magistrate Judge’s Report

and Recommendation [Doc. 151] and orders that Plaintiff’s Motions for injunctive relief,

[Doc. 126], [Doc. 128], and [Doc. 147], be DENIED.

       SO ORDERED, this 15th day of September, 2020.

                                            S/ Tilman E. Self, III
                                            TILMAN E. SELF, III, JUDGE
                                            UNITED STATES DISTRICT COURT




                                               2
